DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vistrom (US 2017/0313465).

Regarding claim 1, Vistrom discloses a guide assembly for at least partially opening and conveying a carton (examiner notes the intended use located in the preamble does not create structural differences. See MPEP 2111.02), the guide assembly comprising: 
a support (See annotated figure below); and 
(See annotated figure below);.

    PNG
    media_image1.png
    429
    542
    media_image1.png
    Greyscale


Regarding claim 3 which depends on claim 1, Vistrom further discloses the guide assembly of claim 1, wherein the at least one flange comprises at least a first flange and a second flange respectively extending from the central portion (See above annotated figure).

Regarding claim 4 which depends on claim 3, Vistrom further discloses the guide assembly of claim 3, wherein the edge of the tapered end extends along at least a portion of the first flange and the second flange (See above annotated figure).

Regarding claim 6 which depends on claim 3, Vistrom further discloses the guide assembly of claim 3, wherein each of the first flange and the second flange is oblique with respect to one another. (See above annotated figure, the flanges are oblique in reference to each other)

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fulkerson (US 2006/0183616).

Regarding claim 1, Fulkerson discloses a guide assembly for at least partially opening and conveying a carton (examiner notes the intended use located in the preamble does not create structural differences. See MPEP 2111.02), the guide assembly comprising: 
a support (See annotated figure below); and 
at least one guide arm mounted to the support (Fig. 2 item directed to by arrow 15, not to be confused with the general designation of item 15 in the prior art specification, seen mounted in Fig. 2 by placing the support in a crevice in item 15), the at least one guide arm comprising a tapered end and at least one flange extending obliquely from a central portion of the at least one guide arm, the tapered end comprising an edge extending along at least a portion of the central portion and the at least one flange (See annotated figure below);.

    PNG
    media_image2.png
    598
    885
    media_image2.png
    Greyscale

Regarding claim 2 which depends on claim 1, Fulkerson further discloses the guide assembly of claim 1, wherein the at least one guide arm is pivotally mounted on the support (The connection between item 15 and the support is pivotal due to the fact that there is nothing baring the two structures from pivoting relative to each other due to the way in which they interlock).

Regarding claim 3 which depends on claim 1, Fulkerson further discloses the guide assembly of claim 1, wherein the at least one flange comprises at least a first flange and a second flange respectively extending from the central portion (See above annotated figure).

Regarding claim 4 which depends on claim 3, Fulkerson further discloses the guide assembly of claim 3, wherein the edge of the tapered end extends along at least a portion of the first flange and the second flange. (The tapered edge can be considered the entirety of the top edge which does extend along a top portion of the first and second flange)

Regarding claim 5 which depends on claim 3, Fulkerson further discloses the guide assembly of claim 3, wherein the at least one guide arm further comprises a slit extending in the central portion from the tapered end of the at least one guide arm (The slit containing the support).

Regarding claim 6 which depends on claim 3, Fulkerson further discloses the guide assembly of claim 3, wherein each of the first flange and the second flange is oblique with respect to one another (Obliquely angled downward in reference to Fig. 2).

Regarding claim 7 which depends on claim 1, Fulkerson further discloses the guide assembly of claim 1, wherein the at least one guide arm comprises at least a first guide arm spaced from a second guide arm by a support member (Fig. 2 item 19 separates the two guide arms).

Regarding claim 8 which depends on claim 7, Fulkerson further discloses the guide assembly of claim 7, wherein the at least one flange comprises at least two oblique flanges extending on each of the first guide arm and the second guide arm (See annotated figure above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner particularly notes any prior art that has the structures as claimed read upon the claimed invention as the intended use of partially opening and conveying a carton do not create any special structural features. As such is the case, applicant is suggested to note other structures in the prior art having the similar structures as the  claimed features such as item 63 of Hutter (US 2016/0107408).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731                                                                                                                                                                                           
/GLORIA R WEEKS/             Primary Examiner, Art Unit 3731